THIS was an action of trespass quare clausum fregit, and issue was joined and warrants issued, and return was made as in the preceding case.
At the trial of this cause, the plaintiff offered to produce and shew to the Jury the warrant of resurvey, and the return thereon made for explanation. But the defendant objected thereto, alleging, that he had not any notice of the execution of the warrant of resurvey, and to prove his allegation, prayed, that George Scott, Esquire, sheriff of Frederick County, who had made the return, and Basil Beall, and George Scott, junior, the deputies of the said sheriff, both of whom were, before the warrant issued, qualified and sworn as deputy-sheriffs, and always since and hitherto have acted as deputies, and acted as deputies on the said warrant of resurvey, might be sworn to prove that the defendant had not notice of the execution of the warrant according to the return thereof. Whereupon the said sheriff and deputies objected to their being sworn as witnesses for that purpose. And the Court declared, that the sheriff nor his deputies were compellable to be sworn as witnesses for the purpose mentioned. To this opinion the defendant excepted.